DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the amendment filed on May 24, 2021.  Claims 1-7 were originally received for consideration.  Per the received amendment, claims 2-5 have been canceled. 
2.	Claims 1, 6,7 and 8 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the 
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the 



Response to Arguments
Applicant's arguments filed on May 24, 2021 have been fully considered but they are not persuasive for the following reasons:
The Applicant argues that the Cited Prior Art (CPA), Bhattacharya et al. (U.S. Patent Pub. No. Us 2014/0149591), does not disclose checking a system by a diagnostic system and a diagnostic meter and making sure that the system is ready for migration.  This argument is not found persuasive.  The CPA discloses that analysis and planning are carried out, and tests are carried out in the target environment to ensure that the target environment is suitable before the migration process (paragraph 0104).  No specific functions are ascribed to the “diagnostic meter” in the claims other than making sure that the system is ready for migration which is disclosed by the CPA.  Therefore, the rejection is applied to the amendment claims below. 


Claim Objections

Note:  Claim objections are directed towards issues including spelling, grammar, and format.

Claims 1 is objected to because of the following informalities:

1.	Claim 1, limitation 4 states “interoperability between the source and destination.”  This should be corrected.  An example would be “providing interoperability.”  
2.	Claim 1, limitation 2 states “providing the extraction extracted relevant object, facts information form a source and a destination cloud.”  The “form” should be corrected to “from.” 
3.	Claim 7 states “the diagnostic meter shows deflection at different stage of the cloud migration process.”  This is incorrect grammar and should be corrected. 

Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 states “labeling of licensing information of a source and a destination cloud and 



Note:  Lack of antecedent basis occurs when an element is referenced with “the” but was not referred to earlier in the claim.  The first occurrence of an element should generally be preceded by “a” or “an.”

1.	Claim 1 recites the limitation “providing the extraction extracted relevant object.”  There is insufficient antecedent basis for this limitation in the claim.
2.	Claim 1 recites “labeling of licensing information of a source and destination cloud.”  This occurs after an occurrence of “destination cloud” and “source.”  It is unclear whether these are the same or different clouds.  If they are the same, the “a” should be replaced with a “the” to signify that the limitation is referring to the same destination and source clouds. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharya et al. (U.S. Patent Pub. No. US 2014/0149591).

Regarding claim 1, Bhattacharya discloses: 
A method comprising:
providing updated cloud software versions and upgrading cloud software during a cloud migration process (paragraphs 0135-0138:  rapid migration is employed which can include updates in the operating system, updated drivers, cloud provider user IDs);
providing the extraction extracted relevant object, facts information form a source and a destination cloud (paragraphs 0135-0138:  same server is moved into the cloud);
interoperability between the source and the destination cloud by updating and upgrading a cloud software (paragraphs 0135-0138:  rapid migration is employed which can include updates in the operating system, updated drivers, cloud provider user IDs);
labeling of licensing information of a source and a destination cloud and providing comparison and sizing of objects, facts of the source and the destination cloud (paragraph 0397:  tracking licensing, capacity); 
scheduling the migration (paragraphs 0103-0105:  determining when to perform the migration); and
checking a system, by a diagnostic system and a diagnostic meter, and making sure that the system is ready for migration (paragraph 0104:  analysis and planning are carried out, and tests are carried out in the target environment to ensure that the target environment is suitable before the migration process). 

Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, Bhattacharya discloses: 

	an immediate scheduler and a set time and date scheduler (paragraphs 0103-0105, 0134:  determining when to perform the migration).  


Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, Bhattacharya discloses:
	The method as claimed in claim 1, wherein the diagnostic meter shows deflection at different stage of the cloud migration process  (paragraph 0104:  determine whether migration will be pursued based on its feasibility).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAVEH ABRISHAMKAR/
08/13/2021Primary Examiner, Art Unit 3649